Case 4:20-cv-05640-YGR Document 808-7 Filed 08/20/21 Page 1 of 7




                  Exhibit F
                      Case 4:20-cv-05640-YGR Document 808-7 Filed 08/20/21 Page 2 of 7




From:                        Perry, Mark A. <MPerry@gibsondunn.com>
Sent:                        Friday, August 13, 2021 1:53 PM
To:                          John Karin; Lazarus, Eli M.; Dettmer, Ethan; *** GDC EpicLitTeam; steve@hbsslaw.com;
                             benh@hbsslaw.com; robl@hbsslaw.com; shanas@hbsslaw.com; bens@hbsslaw.com;
                             tedw@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com; dejong@whafh.com;
                             Srinivasan, Jay P.
Cc:                          Epic Mobile Apps
Subject:                     Re: Apple App Cases -- Coordination




       External (mperry@gibsondunn.com)
                                                                                                Report This Email FAQ

John,

Apple’s position on this issue is unchanged.

Thanks.

MAP

Mark A. Perry

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.887.3667 • Fax +1 202.530.9696
MPerry@gibsondunn.com • www.gibsondunn.com




From: John Karin <jkarin@cravath.com>
Date: Friday, August 13, 2021 at 12:41 PM
To: Eli Lazarus* <ELazarus@gibsondunn.com>, Ethan Dettmer* <EDettmer@gibsondunn.com>, *** GDC
EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>, "steve@hbsslaw.com" <steve@hbsslaw.com>,
"benh@hbsslaw.com" <benh@hbsslaw.com>, "robl@hbsslaw.com" <robl@hbsslaw.com>,
"shanas@hbsslaw.com" <shanas@hbsslaw.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>,
"tedw@hbsslaw.com" <tedw@hbsslaw.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "byrd@whafh.com"
<byrd@whafh.com>, "guiney@whafh.com" <guiney@whafh.com>, "dejong@whafh.com"
<dejong@whafh.com>, Jay Srinivasan* <JSrinivasan@gibsondunn.com>
Cc: Epic Mobile Apps <epic‐mobileapps@cravath.com>
Subject: RE: Apple App Cases ‐‐ Coordination

[WARNING: External Email]
Eli,



                                                               1
                Case 4:20-cv-05640-YGR Document 808-7 Filed 08/20/21 Page 3 of 7

Apple’s class certification filings in the related class actions address many issues that are “fundamentally the same” as
those the Court is considering in connection with its post‐trial decision in Epic v. Apple. (Cameron, Dkt. 379 (Class Cert.
Op.) at 23‐24.) Additionally, Apple appears to have filed the declarations of seven experts entirely under seal, and it has
disclosed only redacted versions of four of those declarations to Epic pursuant to Civil Local Rule 79‐5(e). Does Apple
intend to stand on its position that Epic is not entitled to sealed filings from the class actions?

Thank you,

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019‐7475
(212) 474‐1122 (direct)
(212) 474‐3700 (fax)

From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent: Wednesday, July 21, 2021 1:57 PM
To: John Karin <jkarin@cravath.com>; Dettmer, Ethan <EDettmer@gibsondunn.com>; *** GDC EpicLitTeam
<AppleAppStoreDiscovery@gibsondunn.com>; steve@hbsslaw.com; benh@hbsslaw.com; robl@hbsslaw.com;
shanas@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com;
guiney@whafh.com; dejong@whafh.com; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: Epic Mobile Apps <epic‐mobileapps@cravath.com>
Subject: RE: Apple App Cases ‐‐ Coordination


John, we can confirm Apple’s position that Epic is not entitled to continued discovery now that discovery and trial have
ended in the Epic case, and having opted out of the developer class, Epic is not entitled to sealed filings from the class
actions.


Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Thursday, July 15, 2021 11:50 AM
To: Lazarus, Eli M. <ELazarus@gibsondunn.com>; Dettmer, Ethan <EDettmer@gibsondunn.com>; *** GDC EpicLitTeam
<AppleAppStoreDiscovery@gibsondunn.com>; steve@hbsslaw.com; benh@hbsslaw.com; robl@hbsslaw.com;
shanas@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com;
guiney@whafh.com; dejong@whafh.com; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: Epic Mobile Apps <epic‐mobileapps@cravath.com>
Subject: Re: Apple App Cases ‐‐ Coordination

[External Email]
Jay, thank you for the call today, where you and I acknowledged that we appear to be at impasse with respect to Epic’s
entitlement to additional discovery produced in the class actions, and you stated that you should be able to get back to


                                                             2
                   Case 4:20-cv-05640-YGR Document 808-7 Filed 08/20/21 Page 4 of 7

us by the end of this week or early next week with your client’s position on Epic’s entitlement to unredacted filings in
the class actions. We look forward to hearing from you.

On Jul 13, 2021, at 9:31 PM, John Karin <jkarin@cravath.com> wrote:


Eli,

That does work. I will circulate a dial‐in.

Thank you,

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019‐7475
(212) 474‐1122 (direct)
(212) 474‐3700 (fax)

From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent: Tuesday, July 13, 2021 6:40 PM
To: John Karin <jkarin@cravath.com>; Dettmer, Ethan <EDettmer@gibsondunn.com>; *** GDC EpicLitTeam
<AppleAppStoreDiscovery@gibsondunn.com>; steve@hbsslaw.com; benh@hbsslaw.com; robl@hbsslaw.com;
shanas@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com;
guiney@whafh.com; dejong@whafh.com
Cc: Epic Mobile Apps <epic‐mobileapps@cravath.com>
Subject: RE: Apple App Cases ‐‐ Coordination


John, we are not available Thursday, July 15 at 2:30 p.m. PT, but we could speak Thursday at 10 a.m. PT. Would that
work on your end? If so, could you please send a dial in?


Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Tuesday, July 13, 2021 7:56 AM
To: Lazarus, Eli M. <ELazarus@gibsondunn.com>; Dettmer, Ethan <EDettmer@gibsondunn.com>; *** GDC EpicLitTeam
<AppleAppStoreDiscovery@gibsondunn.com>; steve@hbsslaw.com; benh@hbsslaw.com; robl@hbsslaw.com;
shanas@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com;
guiney@whafh.com; dejong@whafh.com
Cc: Epic Mobile Apps <epic‐mobileapps@cravath.com>
Subject: RE: Apple App Cases ‐‐ Coordination

[External Email]

                                                             3
                   Case 4:20-cv-05640-YGR Document 808-7 Filed 08/20/21 Page 5 of 7

Apple Counsel,

Epic disagrees with the position expressed in Apple’s June 25 letter. Is Apple available to meet and confer about this
issue on Thursday, July 15 at 2:30 p.m. PT? If not, please indicate when this week you are available to meet and confer.

Thank you,

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019‐7475
(212) 474‐1122 (direct)
(212) 474‐3700 (fax)

From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent: Friday, June 25, 2021 1:45 PM
To: John Karin <jkarin@cravath.com>; Dettmer, Ethan <EDettmer@gibsondunn.com>; *** GDC EpicLitTeam
<AppleAppStoreDiscovery@gibsondunn.com>; steve@hbsslaw.com; benh@hbsslaw.com; robl@hbsslaw.com;
shanas@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com;
guiney@whafh.com; dejong@whafh.com
Cc: Epic Mobile Apps <epic‐mobileapps@cravath.com>
Subject: RE: Apple App Cases ‐‐ Coordination


Counsel, please see the attached correspondence.
Regards,
Eli


Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Wednesday, June 16, 2021 2:32 PM
To: Dettmer, Ethan <EDettmer@gibsondunn.com>; *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>;
jrosenkranz@orrick.com; wstute@orrick.com; steve@hbsslaw.com; benh@hbsslaw.com; robl@hbsslaw.com;
shanas@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com;
guiney@whafh.com; dejong@whafh.com
Cc: Epic Mobile Apps <epic‐mobileapps@cravath.com>
Subject: Apple App Cases ‐‐ Coordination

[External Email]
Counsel,

Please see the attached correspondence.


                                                            4
                Case 4:20-cv-05640-YGR Document 808-7 Filed 08/20/21 Page 6 of 7

Best,

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019‐7475
(212) 474‐1122 (direct)
(212) 474‐3700 (fax)



This e‐mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e‐mail from the computer on which you received
it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This e‐mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e‐mail from the computer on which you received
it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This e‐mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e‐mail from the computer on which you received
it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This e‐mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e‐mail from the computer on which you received
it.


This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

                                                            5
               Case 4:20-cv-05640-YGR Document 808-7 Filed 08/20/21 Page 7 of 7


Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




                                                          6
